Name: Commission Regulation (EEC) No 2046/87 of 10 July 1987 amending Regulation (EEC) No 1948/85 laying down detailed rules for the transfer to the Greek intervention agency of skimmed-milk powder held by the intervention agencies of the other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 192/ 18 Official Journal of the European Communities 11 . 7. 87 COMMISSION REGULATION (EEC) No 2046/87 of 10 July 1987 amending Regulation (EEC) No 1948/85 laying down detailed rules for the transfer to the Greek intervention agency of skimmed-milk powder held by the intervention agencies of the other Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 7 (5) thereof, Whereas Article 1 (2) of Council Regulation (EEC) No 1322/85 of 23 May 1985 on the transfer to the Greek intervention agency of skimmed-milk powder held by the intervention agencies of other Member States (3), as last amended by Regulation (EEC) No 1247/87 (4), provides that the powder is to be sold for use in Greece as animal feed ; Whereas Article 4 of Commission Regulation (EEC) No 1948/85 (*), as amended by Regulation (EEC) No 1545/87 (*), makes provision for the lodging of a security to guarantee that the skimmed-milk powder will be used on Greek territory for the purpose of sales under Commission Regulation (EEC) No 2213/76 Q ; whereas no provision is made at present for a parallel provision for sales under Commission Regulations (EEC) No 368/77 (8) and (EEC) No 443/77 (9) ; whereas such a provision should, therefore, be added ; The following subparagraph is hereby added after the second subparagraph of Article 4 of Regulation (EEC) No 1948/85 : 'For the purposes of this Regulation, the processing security provided for in Article 11 (2) of Regulation (EEC) No 368/77 and in Article 5 (2) (b) of Regulation (EEC) No 443/77 is intended to ensure the fulfilment of the primary requirements relating to :  the use of the skimmed-milk powder on Greek territory, and  compliance with the undertakings referred to in Article 6 of Regulation (EEC) No 368/77 and Article 3 of Regulation (EEC) No 433/77.' Article 2 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 78 , 20. 3 . 1987, p. 1 . f) OJ No L 137, 27. 5 . 1985 , p. 44. (j OJ No L 118 , 6 . 5 . 1987, p. 2 . Is) OJ No L 183, 16 . 7. 1985, p. 6 . ( «) OJ No L 144, 4 . 6 . 1987, p. 9 . 0 OJ No L 249, 11 . 9 . 1976, p. 6 . ( ») OJ No L 52, 24. 2. 1977, p. 19 . 0 OJ No L 58 , 3 . 3 . 1977 , p. 16 .